DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the references to the claims in the specification on page 2, lines 5-7, are objected to because the specification must be complete in and of itself.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-24 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 13 the meaning of the terms R, R’, and A has not been set forth leaving the scope of the claims unclear.
In claim 22 the use of the term “and/or” renders the scope of the claim unclear. Also the phrase “based on …” renders the claim indefinite since it is not clear what materials are contemplated.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In the present instance, claim 22 recites the broad recitation a “cross-linked polyolefin”, and the claim also recites “especially polyethylene” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16, 19, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over KR20160003169U, hereafter “Lee”. As to claims 10 and 13, Lee discloses a mat system comprising a plurality of individual mats each with a top side, a bottom side running parallel to said top side, and at least one rectilinear side edge; see the Figures. The rectilinear side edges of the individual mats in Lee each have at least one undercut recess 11 as shown in Figs. 1a-b and at least one connecting means 20 having a shape enabling, by engagement of each one of their halves in respective undercut recesses, a connecting of two mats along their rectilinear side edges. The individual mats and the connecting means in Lee each comprise at least one layer of foam material [0038] and the connecting means each comprise two interconnected primary circular segment regions having radii and center points; see the Figs. However, Lee does not disclose the claimed relationship between the spacing of the circular segments of the connecting means and their radii. It would have been obvious to one of ordinary skill in the art to adjust the size of the circular segments and their spacing in the product of Lee to fall within the instantly claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The phrase “for sport purposes” in claim 10 is a statement of intended use that does not further structurally define the claimed product.
As to claim 11, the mat and connectors in Lee will inherently possess the ability to rotate somewhat while in the recesses since they are formed from elastomers and have the same structure as applicant’s mat and connectors.

As to claim 14, the connectors shown in Fig. 2b of Lee show the claimed structure.
As to claims 15 and 16, any part of the connector region in the connector shown in Fig. 2b can be considered a secondary segment region since no specific structure is being claimed.
As to claim 19, it would have been obvious to one of ordinary skill in the art to vary the spacing of connectors in Lee to fall within the claimed range depending on desired structural integrity of the assembled mat.
As to claim 20, Lee shows this feature in Fig. 2a.
As to claim 22, Lee discloses the use of foam in [0038]. It would have been obvious to one of ordinary skill in the art to select any well-known foam material, such as cross-linked polyethylene, as the foam material in Lee since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
As to claim 23, Figs 1a and 1b of Lee show this feature.
As to claim 24, Figs. 1b and 5a of Lee show this feature.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KR20160003169U, hereafter “Lee” as applied to claims 10-16, 19, 20 and 22-24 above, and further in view of Mechling 2013/0017372. Lee discloses the invention substantially as claimed; see the above rejection. However, Lee does not disclose multiple layers of foam in his mat. Mechling discloses a foam mat made from a plurality of interconnected sections. The foam sections in Mechling are composed of multiple layers of foam of different densities in order to spread out the impact forces; see [0031]. It would have been obvious to one of ordinary skill in the art to use multiple layers of different densities in Lee’s mat in view of the teachings in Mechling in order to spread out the impact forces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783